Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donte Gwynn appeals the district court’s order denying his motion seeking a reduction of sentence under 18 U.S.C. § 3582 (2006). We have reviewed the record and find no reversible error, given that Gwynn is ineligible for the reduction that he seeks. Accordingly, we affirm the judgment of the district court. United States v. Gwynn, No. 4:07-cr-00112-RGD-FBS-5 (E.D. Va. June 12, 2012). We dispense *942with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.